The Honorable Joe Yates State Senator 1812 Clark Bentonville, AR 72712-6829
Dear Senator Yates:
This is in response to your request for an opinion regarding A.C.A. §§ 14-362-101—129 (1987) (the Regional Airport Act) ("the Act") which, as you note, gives municipalities and counties the authority to form regional airport authorities. You have asked for an opinion as to the legality of the formation of such authorities under the Arkansas Constitution and other applicable law. You state that you are interested in authorities formed prior to the amendment of the Regional Airport Act in the First Extraordinary Session of 1992.
Acts 56 and 63 of the First Extraordinary Session of 1992, which are identical, specifically recognize the existence of regional airport authorities formed under the Act, and both acts state that such authorities ". . . may continue as originally organized notwithstanding the provisions of this act." See Acts 1992 (1st Ex. Sess.), No. 56, § 14 and No. 63, § 14. The legislature has thus recognized the validity of existing regional airport authorities; and I am not aware of any legislative enactment to the contrary.
With regard to any constitutional issues, I do not perceive any basis for challenging the constitutionality of the Act. There is a presumption of constitutionality attendant to every legislative enactment. Love v. Hill, 297 Ark. 96, 759 S.W.2d 550 (1988);Stone v. State, 254 Ark. 1011, 498 S.W.2d 634 (1973). The burden of proving a statute to be unconstitutional is upon the party challenging it, and if it is possible to construe an act so that it will meet the test of constitutionality, the courts will do so. Urrey Ceramic Tile Co. v. Mosley, 304 Ark. 711,805 S.W.2d 54 (1991).
You have not set forth any specific basis for a constitutional challenge to the formation of regional airport authorities under the Act, and my review does not yield grounds for a facial challenge. The Act is presumed constitutional.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh